DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the Specification includes two different naming conventions for what appears to be the same parameter. Upon first introduction in line 9 of Pg. 9 of the Specification, Applicant recites “a numeric aperture larger than…”. However, for the remainder of the Specification, Applicant refers to this parameter as a “numerical aperture.” 
Appropriate correction is required.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities: similarly to the objection to the Specification as described above, claims 4 and 6 include two different naming conventions for numeric aperture;” however, in claim 6, Applicant refers to this parameter as “a numerical aperture.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
"a contact element configured to be brought into contact with the object" in claim 1, also referenced in claims 2, 8-10, 13 and 15
“a scanning unit configured to cause a movement of the optoacoustic sensor” in claim 1, also referenced in claims 2, 10, and 15
“a sealing element configured to seal a space between the contact element and the optoacoustic sensor” in claim 1, also referenced in claim 2
“a control unit configured to control the scanning unit” in claim 10, also referenced in claim 12
“a processing unit configured to generate optoacoustic images” in claim 10, also referenced in claims 11 and 15
“an alignment assembly configured for being attached to a surface of the object” in claim 13, also referenced in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “and/or” in claims 2, 4, and 14-15 is unclear and renders the claim indefinite. As claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate whether the use of this term means that the items recited before and after the term are both required by the claim, or whether just one of the items is required. For example, claim 4 recites “wherein the light guide exhibits a numeric aperture larger than or equal to 0.3 and/or a core diameter smaller than 350pm.” Based on the current claim language, it is not clear to the Examiner whether the light guide is required to have both a numeric aperture larger than or equal to 0.3 and a core diameter smaller than 350pm, or whether the light guide is required to have just one of these conditions. 
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification and the claim do not define the term “substantially,” thus making this a relative term with no clear definition. As claimed and disclosed, one of ordinary skill substantially in the middle of an imaging depth range. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2016/0374565 A1, hereinafter "Nakajima") in view of Razansky et al. (EP 2742853 A1, hereinafter “Razansky”).

Regarding claim 1, Nakajima discloses: 
A probe for optoacoustic imaging of an object ("photoacoustic apparatus in the present embodiment includes ... a focusing probe 102" Nakajima: [0052]), comprising:
an optoacoustic sensor ("a measurement unit 113 including the probe 102, the light emitting unit 106, and the like" Nakajima: [0056]) configured to emit electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037])
and to detect acoustic waves generated in the object ("detecting an acoustic wave propagating from a living organism" Nakajima: [0036]) in response to irradiating the object with the electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]),
a contact element configured to be brought into contact with the object ("bottom surface of container 104" Nakajima: [0104]), 
the contact element being spaced from the optoacoustic sensor ([Nakajima's Fig. 1 shows that the bottom surface of container 104 (representing the contact element) is spaced from the measurement unit 113 (representing the optoacoustic sensor).]) and being transparent to the electromagnetic radiation and the acoustic waves ("To allow photoacoustic waves to be transmitted through the container 104, a bottom surface of container 104 is preferably a film. The film used preferably allows only insignificant light absorption and scattering" Nakajima: [0104]),
a scanning unit ("scanning mechanism 114" Nakajima: [0056]) configured to cause a movement of the optoacoustic sensor ("the control unit 115 supplies ... control signals for the scanning mechanism 114" 
a sealing element configured to seal a space between the contact element and the optoacoustic sensor ("container 104 filled with an acoustic matching medium 103" Nakajima: [0052]; [The container 104 (representing a sealing element) is shown in Fig. 1 to seal a space between the bottom surface of container 104 (representing the contact element) and the measurement unit 113 (representing the optoacoustic sensor).]),
the sealed space between the contact element and the optoacoustic sensor containing an acoustic coupling medium for acoustically coupling the optoacoustic sensor to the contact element ("probe 102 needs to be in contact with the acoustic matching medium 103 in the container 104. As the acoustic matching medium, water, matching gel, or the like may be used" Nakajima: [0104]),
and at least a part of the sealing element ("container 104 filled with an acoustic matching medium 103" Nakajima: [0052]) to allow for the movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element ("scanning mechanism 114 moves the probe 102 and light irradiation spot relative to the object 111 to collect the analog reception signals at a plurality of scanning positions" Nakajima: [0066]),
wherein the optoacoustic sensor ("a measurement unit 113 including the probe 102, the light emitting unit 106, and the like" Nakajima: [0056]) comprises
a focused ("acoustic lens as focuses an acoustic wave…focusing and receiving photoacoustic waves" Nakajima: [0055]) ultrasonic transducer configured to detect the acoustic waves generated in the object ("photoacoustic waves are received by a transducer" Nakajima: [0004]),
the ultrasonic transducer having an axis of symmetry ([An annotated version of Nakajima's Fig. 1 is provided below. In this annotated version of Fig. 1, the red line has been included to show the axis of symmetry of the ultrasonic transducer.]), and

wherein at least a part of the light-emitting element ("light emitting unit 106" Nakajima: [0053], Fig. 1) is located in the axis of symmetry of the ultrasonic transducer ([As shown in annotated Fig. 1, the light emitting unit 106 (representing the light-emitting element) is located directly in the axis of symmetry.]).

[AltContent: textbox (An annotated version of Nakajima’s Fig. 1 is provided to the left. In this annotated version of Fig. 1, the red line has been included to show the axis of symmetry of the ultrasonic transducer. It is also shown that the light emitting unit 106 is located directly in the axis of symmetry.)]
    PNG
    media_image1.png
    576
    456
    media_image1.png
    Greyscale


Nakajima remains silent on: 
at least a part of the sealing element being flexible. 

at least a part of the sealing element being flexible ("cover element is a mechanically flexible element, in particular a membrane or a film" Razansky: [0021]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging of an object as taught by Razansky. One of ordinary skill in the art would have been motivated to make this modification because the "cover element is acoustically and optically matched to the object for an optimal transmission of electromagnetic radiation, in particular light, and the generated acoustic waves. This helps avoiding or at least minimizing losses due to light reflections or reflections of acoustic waves at boundaries between the cover element and the object as well as between the cover element and the coupling medium" (Razansky: [0023]). 

Regarding claim 2, the combination of Nakajima and Razansky discloses: 
The probe according to claim 1, as described above. 
Nakajima remains silent on: 
further comprising a housing having:
a first housing portion enclosing the optoacoustic sensor and the sealing element,
the first housing portion having a distal end and a proximal end,
wherein the contact element is provided at the distal end of the first housing portion, and
a second housing portion adjoining the proximal end of the first housing portion

the lateral housing section enclosing at least a part of the scanning unit,
wherein the lateral housing section is preferably dimensioned and/or shaped such that it can be held in or by the hand.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 
further comprising a housing ("handheld device 1 comprises an essentially cylindrical or cone-shaped body 2" Razansky: [0037], Fig. 1) having:
a first housing portion ([The first housing portion is represented by the cavity 8, which is the portion disposed between the first surface 3 and the cover element 7.]) enclosing the optoacoustic sensor and the sealing element ("body 2 including the first surface 3 with the detector elements 4 is sealed such that a closed cavity 8 is formed" Razansky: [0045], Fig. 2; [The optoacoustic sensor is represented by the detector elements 4, and the sealing element is represented by the cavity 8, as both the detector elements and cavity are enclosed in the first housing portion.]),
the first housing portion having a distal end ("At a distal end of the handheld device 1 corresponding to the front side of the body 2 a cover element 7 is provided" Razansky: [0045], Fig. 2) and a proximal end ("first surface 3 is a curved surface" Razansky: [0043], Fig. 2; [The cover element 7 represents the distal end of the first housing portion, and the first surface 3 represents the proximal end of the first housing portion.]),
wherein the contact element is provided at the distal end of the first housing portion ("cover element is provided on a distal end of the handheld device" Razansky: [0021]), and

and having a lateral housing section extending along a lateral dimension of the contact element ("detector elements 4 located at a circumferential edge of the first surface 3" Razansky: [0050], Figs. 2-3; [The lateral housing section is the edge or side of the body 2, particularly the distal part of the edge of body 2, where it interfaces with the cover element 7 (representing the contact element).] Razansky: Figs. 1-2),
the lateral housing section enclosing at least a part of the scanning unit ("hand-held scanning procedure" Razansky: [0059]; [All of the features representing the scanning unit of Razansky's invention are enclosed within the body 2.]),
wherein the lateral housing section is preferably dimensioned and/or shaped such that it can be held in or by the hand ("The term "handheld device" within the meaning of the present invention relates to any optoacoustic imaging device which is adapted for being seized and held by clasping with fingers and/or a hand in order to position the handheld device onto an object under investigation and/or to move the handheld device by hand relative to the object under investigation" Razansky: [0009]).
[AltContent: textbox (Razansky’s original Fig. 2 is provided to the left, and has been included to show the many features being relied upon for the rejection of dependent claim 2.)]
    PNG
    media_image2.png
    389
    329
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging of an object as taught by Razansky. One of ordinary skill in the art would have been motivated to make this modification because "the handheld device according to the invention is particularly advantageous as the generated acoustic waves are optimally collected from an as broad as possible range of angles, i.e. projections, around the imaged area located inside the object, in particular a living subject" (Razansky: [0010]).

Regarding claim 3, the combination of Nakajima and Razansky discloses: 
The probe according to claim 1, as described above. 
	Nakajima further discloses: 
comprising a light guide ("light waveguide unit 105" Nakajima: [0099], Fig. 1) having a proximal end and a distal end ([The proximal end of the light waveguide unit 105 is where it attaches to the light source 
and configured to guide electromagnetic radiation coupled into the proximal end to the distal end of the light guide ("Light is transmitted from the light source 100 to the object 111 by the light waveguide unit 105 and the light emitting unit 106" Nakajima: [0099]), 
the distal end of the light guide corresponding to or being coupled to the light-emitting element ([As shown in Fig. 1, the distal end of the light guide 105 attaches to (is coupled to) the light emitting unit 106 (representing the light-emitting element).]) which is located in the axis of symmetry of the ultrasonic transducer ([As shown in the annotated version of Fig. 1, the light emitting unit 106 is located directly in the center of the axis of symmetry.]).

Regarding claim 7, the combination of Nakajima and Razansky discloses: 
The probe according to claim 3, as described above. 
Nakajima remains silent on: 
the ultrasonic transducer comprising a central bore located in the axis of symmetry of the ultrasonic transducer,
wherein the distal end of the light guide is located in the central bore.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 
the ultrasonic transducer comprising a central bore located in the axis of symmetry of the ultrasonic transducer ("in particular around the center line 5 of the first surface 3, an aperture is provided in which 
wherein the distal end of the light guide is located in the central bore ("light emitting element and/or a light guide, in particular a fiber bundle, which is fed through at least one aperture provided in the first surface" Razansky: [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging of an object as taught by Razansky. One of ordinary skill in the art would have been motivated to make this modification because "the handheld device according to the invention is particularly advantageous as the generated acoustic waves are optimally collected from an as broad as possible range of angles, i.e. projections, around the imaged area located inside the object, in particular a living subject" (Razansky: [0010]).

Regarding claim 8, the combination of Nakajima and Razansky discloses: 
The probe according to claim 1, as described above. 
Nakajima remains silent on: 
the ultrasonic transducer being transparent to the electromagnetic radiation
and being arranged between the distal end of the light guide and the contact element.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 

and being arranged between the distal end of the light guide and the contact element ("facilitates transmission of the optoacoustic waves while preventing a direct contact of the imaged object 10 with the coupling medium 9" Razansky: [0046]; [The acoustic coupling medium, which is part of the ultrasonic transducer, is transparent to electromagnetic radiation and is shown in Fig. 2 to be arranged between the bottom of light guide 6 (representing the distal end of the light guide) and the bottom surface of cover element 7 where it interfaces with the object 10 (representing the contact element).]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging of an object as taught by Razansky. One of ordinary skill in the art would have been motivated to make this modification because "cover element is acoustically and optically matched to the object for an optimal transmission of electromagnetic radiation, in particular light, and the generated acoustic waves. This helps avoiding or at least minimizing losses due to light reflections or reflections of acoustic waves at boundaries between the cover element and the object as well as between the cover element and the coupling medium" (Razansky: [0023]).

Regarding claim 9, the combination of Nakajima and Razansky discloses: 
The probe according to claim 1, as described above. 
Nakajima remains silent on: 
the focused ultrasonic transducer comprising a sensitive surface, which is sensitive to acoustic waves,
and an acoustic focal point,
the distance of the acoustic focal point to the sensitive surface being larger than the distance between the sensitive surface and the contact element.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 
the focused ultrasonic transducer comprising a sensitive surface ("front side at which a first surface 3 is provided" Razansky: [0037]), which is sensitive to acoustic waves ("maximal detection sensitivity and appropriate orientation of the ultrasonic transducers (maximal tomographic coverage) are essential" Razansky: [0032]),
and an acoustic focal point ("intersection point M, which is located in a region of interest ROI within the object 10" Razansky: [0050], Fig. 3; [The intersection point M, which is the intersection of the convergence of dashed lines 12 and 13, represents the acoustic focal point.]),
the distance of the acoustic focal point to the sensitive surface being larger than the distance between the sensitive surface and the contact element ([As shown in Razansky's Figs. 2 and 3, the distance of the acoustic focal point (intersection point M) to the sensitive surface (first surface 3) is clearly larger than the distance between the sensitive surface (first surface 3) and the contact element (cover element 7).]).
[AltContent: textbox (Razansky’s original Fig. 3 is provided to the left, and has been included to show the many features being relied upon for the rejection of dependent claims 7-9.)]
    PNG
    media_image3.png
    384
    247
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging of an object as taught by Razansky. One of ordinary skill in the art would have been motivated to make this modification because "maximal detection sensitivity and appropriate orientation of the ultrasonic transducers (maximal tomographic coverage) are essential to efficiently collect the optoacoustic signals generated in the imaging region and ensure real-time performance without the need for signal averaging in order to improve signal-to-noise performance" (Razansky: [0032]).

	Regarding claim 10, the combination of Nakajima and Razansky discloses: 
a probe according to claim 1, as described above. 
	Nakajima further discloses: 
a system or an apparatus" Nakajima: [0167]) for optoacoustic imaging ("photoacoustic imaging technology" Nakajima: [0004]) of an object, comprising:
a control unit ("photoacoustic apparatus also includes a control unit 115" Nakajima: [0057]) configured to control the scanning unit ("control unit 115 supplies ... control signals for the scanning mechanism 114" Nakajima: [0057]) to cause a movement of the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element ("scanning mechanism 114 moves the probe 102 and light irradiation spot relative to the object 111 to collect the analog reception signals at a plurality of scanning positions" Nakajima: [0066]), and
a processing unit ("signal processing unit 112" Nakajima: [0055]) configured to generate optoacoustic images based on detection signals ("information on the inside of the object generated by the signal processing unit 112 is output to an image display unit 116 as image data" Nakajima: [0058]) generated by the optoacoustic sensor upon detection of the acoustic waves ("photoacoustic waves are received by a transducer, and the received signals are analyzed in a processing apparatus to acquire optical specific values for the inside of the object in the form of image data" Nakajima: [0004]).

	Regarding claim 12, the combination of Nakajima and Razansky discloses: 
The system according to claim 10, as described above.  
	Nakajima further discloses: 
wherein the control unit ("photoacoustic apparatus also includes a control unit 115" Nakajima: [0057]) is configured to position an acoustic focus point of the optoacoustic sensor at an acoustic focus point depth ("outputs reception signals in a time series by focusing and receiving photoacoustic waves. The conversion element 101 preferably includes such an acoustic lens as focuses an acoustic wave" Nakajima: [0055]) which is substantially in the middle of an imaging depth range (Δz) ([As shown in .


Claims 4, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Razansky, further in view of Maris et al. (US 2006/0272419 A1, hereinafter "Maris").

Regarding claim 4, the combination of Nakajima and Razansky discloses: 
The probe according to claim 3, as described above, 
wherein the light guide exhibits a core diameter smaller than 350 μm, preferably smaller than 250 μm ("optical lens may be adopted which focuses light radiated to the object 111 as a light spot of 10 μm or less in size" Nakajima: [0100]).
The combination of Nakajima and Razansky remains silent on: 
wherein the light guide exhibits a numeric aperture larger than or equal to 0.3. 
However, in a similar invention in the same field of endeavor, Maris teaches methods and apparatus suitable for use in instruments in which sound waves are used to perform imaging operations generated by an opto-acoustic process: 
wherein the light guide exhibits a numeric aperture larger than or equal to 0.3 ("a lens of numerical aperture 0.73" Maris: [0008]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the opto-acoustic methods and apparatus for performing high resolution acoustic imaging as taught by Maris. One of ordinary skill in the art would have been motivated to make this modification because "[to] achieve a high resolution, it is necessary to work at the highest possible frequency with a large numerical aperture" (Maris: [0008]). 

Regarding claim 6, the combination of Nakajima and Razansky discloses: 
The probe according to claim 3, as described above, 
an illumination source ("Light is transmitted from the light source 100" Nakajima: [0099]) configured to generate the electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave" Nakajima: [0037]), and
focusing optics ("optical lens may be adopted which focuses light radiated" Nakajima: [0100]; "optical element such as an optical lens, a mirror, or an optical fiber may be used" Nakajima: [0099]) configured to couple the electromagnetic radiation generated by the illumination source into the proximal end of the light guide ("Light is transmitted from the light source 100 to the object 111 by the light waveguide unit 105 and the light emitting unit 106" Nakajima: [0099]). 
The combination of Nakajima and Razansky remains silent on: 
wherein the focusing optics comprise a numerical aperture of at least 0.25, preferably of at least 0.3.
However, in a similar invention in the same field of endeavor, Maris teaches methods and apparatus suitable for use in instruments in which sound waves are used to perform imaging operations generated by an opto-acoustic process: 
wherein the focusing optics comprise a numerical aperture of at least 0.25, preferably of at least 0.3 ("a lens of numerical aperture 0.73" Maris: [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the opto-acoustic methods and apparatus for performing high resolution acoustic imaging as taught by Maris. One of ordinary skill in the art would have been motivated to make this modification because "[to] achieve a high resolution, it is necessary to work at the highest possible frequency with a large numerical aperture" (Maris: [0008]). 

	Regarding claim 15, the combination of Nakajima and Razansky discloses: 
A method for controlling a system ("control method for the object information acquiring apparatus" Nakajima: [0036]) according to claim 10, the method comprising:
controlling the scanning unit ("control unit 115 supplies ... control signals for the scanning mechanism 114" Nakajima: [0057]) to move the optoacoustic sensor relative to the contact element along the at least one lateral dimension of the contact element to a plurality of positions ("scanning mechanism 114 moves the probe 102 and light irradiation spot relative to the object 111 to collect the analog reception signals at a plurality of scanning positions" Nakajima: [0066]);
controlling the optoacoustic sensor to emit electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]);
controlling the optoacoustic sensor to detect acoustic waves ("information is generated using reception signals resulting from reception of photoacoustic waves" Nakajima: [0037]) generated in the object in response to irradiating the object with the electromagnetic radiation ("irradiates an object with light (electromagnetic wave) to receive an acoustic wave generated in the object" Nakajima: [0037]) and to generate according detection signals ("information is generated using reception signals resulting from reception of photoacoustic waves" Nakajima: [0037]); and
controlling the processing unit ("signal processing unit 112" Nakajima: [0055]) to generate at least one optoacoustic image ("information on the inside of the object generated by the signal processing unit 112 is output to an image display unit 116 as image data" Nakajima: [0058]) based on the detection signals 
The combination of Nakajima and Razansky remains silent on: 
while the optoacoustic sensor is being moved and/or located at the plurality of positions.
However, in a similar invention in the same field of endeavor, Maris teaches methods and apparatus suitable for use in instruments in which sound waves are used to perform imaging operations generated by an opto-acoustic process: 
while the optoacoustic sensor is being moved and/or located at the plurality of positions ("acoustic lens is moved laterally above the surface of the sample so that the acoustic focus is directed to different points on the surface" Maris: [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the opto-acoustic methods and apparatus for performing high resolution acoustic imaging as taught by Maris. One of ordinary skill in the art would have been motivated to make this modification because of "the ability to precisely control the movement of the opto-acoustic transducer assembly" (Maris: [0052]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Razansky, further in view of Pelivanov et al. (US 2017/0115110 A1, hereinafter "Pelivanov").

Regarding claim 5, the combination of Nakajima and Razansky discloses: 
The probe according to claim 3, as described above. 
The combination of Nakajima and Razansky remains silent on: 
the light guide comprising a coil section in which the light guide is coiled.
However, in a similar invention in the same field of endeavor, Pelivanov teaches a compact and portable apparatus for measuring properties of objects utilizing a fiber optic interferometer (Abstract), that is "ideal to probe materials with a delicate surface and for biomedical applications where certain limitations are imposed on optical power" (Pelivanov: [0030]): 
the light guide comprising a coil section in which the light guide is coiled ("optical fiber coils 504" Pelivanov: [0026], Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the apparatus for measuring properties of objects as taught by Pelivanov. One of ordinary skill in the art would have been motivated to make this modification because "Sensitivity of the apparatus may be enhanced by implementing the interferometer core with fiber optic components including polarization maintaining optical fiber" (Pelivanov: [0005]). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Razansky, further in view of Huang et al. (US 2015/0178959 A1, hereinafter “Huang”). 

	Regarding claim 11, the combination of Nakajima and Razansky discloses: 
The system according to claim 10, as described above, 
wherein the processing unit ("signal processing unit 112" Nakajima: [0055]) is configured to generate the optoacoustic image ("photoacoustic waves are received by a transducer, and the received signals 
Nakajima remains silent on: 
configured to generate the optoacoustic image using a weighted back-projection of the detection signals,
taking into account a sensitivity field of the optoacoustic sensor, in particular of the single focused ultrasonic transducer.
However, in a similar invention in the same field of endeavor, Razansky teaches a handheld device and method for volumetric real-time optoacoustic imaging of an object (Title), including an irradiation unit for irradiating an object with electromagnetic radiation, in particular light, and a detector unit for detecting acoustic, in particular ultrasonic, waves which are generated in the object (Abstract): 
configured to generate the optoacoustic image ("device for optoacoustic imaging of an object" Razansky: Abstract),
taking into account a sensitivity field of the optoacoustic sensor, in particular of the single focused ultrasonic transducer ("preferred that the size of the detector elements and/or the frequency response of the detector elements and/or the shape of the detector elements and/or the detection sensitivity of the detector elements and/or the directivity of the detector elements and/or the orientation of the normal to the surface of the detector elements is chosen such that an effective angular coverage of the detector elements around a region of interest is maximized" Razansky: [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the handheld device and method for volumetric real-time optoacoustic imaging of an object as taught by Razansky. One of ordinary skill in the art would have been motivated to make this modification because "maximal detection sensitivity and appropriate orientation of the ultrasonic 
	The combination of Nakajima and Razansky remains silent on: 
configured to generate the optoacoustic image using a weighted back-projection of the detection signals. 
	Please note that the combination of Nakajima and Razansky discloses generating an optoacoustic image, as described above. The feature of this limitation that is not disclosed by the combination of Nakajima and Razansky is the use of a weighted back-projection. Huang is being relied upon for the teaching of the weighted back-projection. 
	However, in a similar invention in the same field of endeavor, Huang teaches a method for producing an image with a photoacoustic imaging system, including scanning an object with a plurality of light beams, detecting a plurality of acoustic signals produced by the light beams, and generating a reconstructed image from the plurality of acoustic signals by filter backprojection (FBP) that utilizes a weighted ramp filter: 
configured to generate the optoacoustic image using a weighted back-projection of the detection signals (“photoacoustic image reconstruction of the geometry of FIG. 2 using weighted filtered backprojection (FBP)” Huang: [0007]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the backprojection approach for photoacoustic image reconstruction as taught by Huang. One of ordinary skill in the art would have been motivated to make this modification because “the weighting function plays an important role in determining the image quality in the photoacoustic image reconstruction process” (Huang: [0032]). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Razansky, further in view of Henning et al. (US 2012/0296187 A1, hereinafter "Henning").

Regarding claim 13, the combination of Nakajima and Razansky discloses: 
The system according to claim 10, as described above. 
The combination of Nakajima and Razansky remains silent on: 
further comprising an alignment assembly configured for being attached to a surface of the object,
the alignment assembly having a docking element, in particular a recess, configured to receive the contact element of the probe.
However, in a similar invention in the same field of endeavor, Henning teaches devices, systems, and methods for obtaining a sample (Title), including a skin attachment platform to assist with aligning and mounting a device to the skin surface of a patient (Henning: [0047]): 
further comprising an alignment assembly configured for being attached to a surface of the object ("device 100 may be configured to be used with a skin attachment platform, such as illustrated in FIGS. 2A-2C" Henning: [0047]),
the alignment assembly having a docking element, in particular a recess, configured to receive the contact element of the probe ("skin attachment platform 200 of FIG. 2A may be in the form of an annular ring 202 in which a central opening 204 is configured and dimensioned to receive shaft 104" Henning: [0047]; [Thus, Henning's skin attachment platform (representing the alignment assembly) has a central opening 204 (representing the docking element in the form of a recess) which receives the skin-contacting surface 106b of shaft 104 (representing the contact element of the probe).]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the method of positioning a sensor as taught by Henning. One of ordinary skill in the art would have been motivated to make this modification because the skin attachment platform and the sensor can "function cooperatively to enable selective positioning" (Henning: [0020]), thereby allowing the device to be maintained "in a stable, fixed position" (Henning: [0047]). 

Regarding claim 14, the combination of Nakajima and Razansky discloses: 
The system according to claim 13, as described above. 
The combination of Nakajima and Razansky remains silent on: 
the alignment assembly comprising a contact surface configured to be brought into contact with the object,
the contact surface having glue and/or a high friction material disposed thereon.
However, in a similar invention in the same field of endeavor, Henning teaches devices, systems, and methods for obtaining a sample (Title), including a skin attachment platform to assist with aligning and mounting a device to the skin surface of a patient (Henning: [0047]): 
the alignment assembly comprising a contact surface configured to be brought into contact with the object ("bottom or skin-contacting surface 206 of skin attachment ring 202 is configured to engage with and attach to the skin surface" Henning: [0047]),
the contact surface having glue and/or a high friction material disposed thereon ("such as by means of a strap member (not shown) or an adhesive layer or pad 208" Henning: [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object information acquiring apparatus disclosed by Nakajima, by including the method of positioning a sensor as taught by Henning. One of ordinary skill in the art would have been motivated to make this modification because the skin attachment platform and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/SERKAN AKAR/          Primary Examiner, Art Unit 3793